Citation Nr: 0702599	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-34 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to August 
1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York City, New York (RO), which granted service connection 
for degenerative joint disease of the right knee, evaluated 
as 10 percent.  The rating decision denied an evaluation in 
excess of 10 percent for the veteran's existing service-
connected residuals of a right knee injury.  When this case 
was previously before the Board in March 2006, it was 
remanded to the RO for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence, overall, shows that the 
veteran's residuals of a right knee injury do not result in 
moderate recurrent subluxation or instability.

2.  The competent medical evidence, overall, shows that the 
veteran's degenerative joint disease of the right knee does 
not result in limitation of extension to 15 degrees, or 
limitation of flexion to 45 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 10 percent for 
residuals of a right knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010 and 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Rating Schedule provides that slight recurrent 
subluxation or instability of the knee warrants a 10 percent 
evaluation, and moderate recurrent subluxation or instability 
of the knee warrants a 20 percent evaluation.  Diagnostic 
Code 5257.

Traumatic arthritis is evaluated as degenerative arthritis.  
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the diagnostic codes, 
an evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (2006).

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation, while limitation to 30 degrees warrants a 
20 percent evaluation.  Diagnostic Code 5260.  Limitation of 
extension of a knee to 10 degrees warrants a 10 percent 
evaluation, while limitation to 15 degrees warrants a 20 
percent evaluation.  Diagnostic Code 5261.  Separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same knee joint.  See 
VAOPGCPREC 9-2004.

Normal range of motion for the knee is from zero degrees 
extension to 140 degrees flexion.  Plate II, 38 C.F.R. § 
4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A November 2002 treatment report from a private orthopedic 
surgeon provides that the veteran's right knee had pain, 
buckling, burning sensation and stiffness when he attempted 
to move it after a prolonged period of flexion.  Physical 
examination of the right knee demonstrated a valgus deformity 
with tenderness in the lateral joint line and positive 
McMurray's test.  Radiographic examination showed a severe 
decrease in the joint space about the lateral compartment of 
the right knee, compared to the left, and moderate 
degenerative arthritis changes.  The diagnosis was severe 
degenerative arthritic changes of the right knee with tears 
in the menisci.

The Board finds that this private report provides no basis to 
grant an increased evaluation.  Simply stated, the results of 
the report do no provide objective medical evidence that 
would support a higher evaluation under and diagnostic code.

The report of a December 2003 VA examination provides that 
the examiner reviewed the veteran's claims file and sets 
forth the relevant medical history.  The veteran reported 
buckling and stiffness in the right knee when he had to move 
his knee after flexing it for a prolonged period of time.  
Walking was uncomfortable.  Pain was constant and varying in 
intensity.  The pain was burning in nature.  There was 
locking and giving way and sometimes the knee buckled on 
uneven surfaces.  The pain was from 6-8 out of 10.  The 
veteran reported flare-ups of pain two to three times a month 
that went away by themselves.  The veteran took no pain 
medication or anti-inflammatories.  The pain increased when 
he kept the leg and knee in the same position for a long 
time, and activity made it better.  The veteran used a cane 
for ambulation and a wheelchair for long distances.  The 
veteran could drive a car.  He sat when shaving or showering 
because he could not stand for a long time.  

On physical examination of the right knee, the veteran had a 
mild valgus deformity.  Range of motion was extension - 5 
degrees, and flexion was from zero to 130 degrees with mild 
pain at the end of flexion in the medial side.  There was 
some mild tenderness on the medial joint line.  Anterior and 
posterior Drawer's and Lachman's tests were negative.  
McMurray' test showed that the veteran had pain in the medial 
aspect with crepitation on palpation.  The diagnosis was 
severe degenerative joint disease of the right knee with tear 
of the menisci.  

A March 2004 consultation report from the veteran's private 
orthopedic surgeon provides that he had severe pain in the 
right knee following an injury three days earlier.  The 
veteran had been descending stairs when his right knee 
collapsed, causing a hyperflexion position of the knee.  On 
physical examination, there was slight tenderness about the 
medial retinaculum and tenderness about the medial joint 
line. No gross ligamentous instability was noted with varus 
or valgus stress.  Lachman's test was negative.  The veteran 
was able to extend the knee against resistance without 
difficulty and could flex without difficulty.  The diagnosis 
was that as a result of the injury three days earlier, the 
veteran sustained a sprain of the medial collateral ligament, 
grade I, and a probable partial tear of the medial 
retinaculum of the right knee.  This was superimposed on 
degenerative arthritis and a tear of the medial meniscus.  
Two subsequent outpatient reports dated in April and May 2004 
reflect that the veteran had a right knee effusion.

The veteran was scheduled for a VA examination in July 2006, 
in order to obtain current findings.  Documentation in the 
claims file provides that the veteran cancelled the 
examination.  VA treatment records dated from this period 
(December 2005 to August 2006) are negative for complaints, 
symptoms, findings or diagnoses pertaining to the right knee.  

The results of the veteran's cancelled VA examination might 
have distinguished his service-connected right knee symptoms 
from those of his 2004 injury.  When it is not possible to 
separate the effects of the service-connected condition 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the veteran's 
favor, thus attributing such signs and symptoms to the 
service-connected disability.  Mittleider v. West, 11 
Vet.App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  
However, the fact that the veteran cancelled his examination 
can not be used as a basis to assume that all of the 
veteran's knee disorders are associated with service.  Such 
an act does not provide evidence in support of the veteran's 
contentions.

In any event, even considering at this time that all of the 
veteran's current right knee symptoms as due to service-
connected disability, the post-service medical record, as a 
whole, is found to provide evidence against each of the 
veteran's claims.  The pertinent medical evidence simply does 
not show limitation of extension warranting a 20 percent 
evaluation under Diagnostic Code 5261, or limitation of 
flexion warranting a 10 percent evaluation under Diagnostic 
Code 5260 and VAOPGCPREC 9-2004.  The pertinent medical 
evidence also fails to show moderate recurrent subluxation or 
instability warranting a 20 percent evaluation under 
Diagnostic Code 5257.  The private and VA examinations, as a 
whole, provide evidence against this claim by indicating a 
disorder that does not meet the higher 20 percent evaluation 
under any of the bases cited above. 

The Board recognizes that during a November 2005 hearing 
before the undersigned Veterans Law Judge, the veteran 
testified that his right knee disability resulted in constant 
pain, frequent giving way, locking and shifting.  The Board 
finds that the veteran's current 10 percent evaluations 
contemplate the effects of pain reasonably shown to be due to 
his service-connected right knee disabilities.  There is 
simply no indication that pain has caused functional loss of 
the right knee greater than that already contemplated by the 
current 10 percent evaluations for residuals of a right knee 
injury and degenerative joint disease.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, supra.  

The veteran himself, moreover, is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as an opinion addressing 
whether a service-connected disability satisfies diagnostic 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As a result, his assertions 
cannot constitute competent medical evidence that his 
service-connected right knee disabilities warrant higher 
evaluations.

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an evaluation in excess of 10 
percent for residuals of a right knee injury, or an initial 
evaluation in excess of 10 percent for degenerative joint 
disease of the right knee.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in May 2004, April 2006 and 
July 2006; a rating decision dated in January 2004; a 
statement of the case dated in May 2004; and a supplemental 
statement of the case dated in September 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
The July 2006 correspondence provided the veteran Dingess 
notice.  Simply stated, based on the notice already provided 
to the veteran cited above, a further amended notice to the 
veteran would not provide a basis to grant these claims.  
Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted a VA examination with respect to the claims on 
appeal.  

As noted above, the veteran cancelled a July 2006 VA 
examination.  The Board points out that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The veteran's failure to report for the July 2006 VA 
examination without good cause is grounds for summary denial.  
This fact provides a basis to deny these claims, standing 
alone.  In any event, since the veteran did report for a 
December 2003 examination, the Board will evaluate his claim 
on the evidence of record.  See 38 C.F.R. § 3.655 (2006); 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); see also 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992).  

The Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      

ORDER

An evaluation in excess of 10 percent for residuals of a 
right knee injury is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


